         Case 2:21-cv-00456-KJN Document 4 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AUMINTRIUS DAMOUR GUNN,                             No. 2: 21-cv-0456 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    STANTON CORRECTIONAL
      FACILITY, et al.,
15
                          Defendants.
16

17
             Plaintiff, a county prisoner proceeding pro se, filed a civil rights action pursuant to 42
18
     U.S.C. § 1983, together with a request for leave to proceed in forma pauperis pursuant to 28
19
     U.S.C. § 1915. However, the certificate portion of the request which must be completed by
20
     plaintiff’s institution of incarceration has not been filled out. Also, plaintiff has not filed a
21
     certified copy of his inmate trust account statement for the six month period immediately
22
     preceding the filing of the complaint. See 28 U.S.C. § 1915(a)(2). Therefore, plaintiff will be
23
     provided the opportunity to submit a completed in forma pauperis application and a certified copy
24
     in support of his application.
25
             In accordance with the above, IT IS HEREBY ORDERED that:
26
             1. Plaintiff shall submit, within thirty days from the date of this order, a completed
27
     affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk
28
                                                          1
        Case 2:21-cv-00456-KJN Document 4 Filed 03/17/21 Page 2 of 2


 1   of Court;

 2          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 3   Forma Pauperis By a Prisoner; and

 4          3. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of

 5   his inmate trust account statement for the six month period immediately preceding the filing of

 6   the complaint. Plaintiff’s failure to comply with this order will result in a recommendation that

 7   this action be dismissed without prejudice.

 8   Dated: March 17, 2021

 9

10

11

12

13
     Gunn456.ifp
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
